Citation Nr: 1313798	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-46 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for arthritis, left knee.

2.  Entitlement to service connection for arthritis, bilateral hips, claimed as secondary to service-connected left knee arthritis.

3.  Entitlement to service connection for arthritis, bilateral ankles, claimed as secondary to service-connected left knee arthritis.

4.  Entitlement to service connection for arthritis, right knee, claimed as secondary to left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was forwarded to the Board from the Winston-Salem, North Carolina RO which otherwise has jurisdiction of the appeal.

By letter dated in January 2013, VA informed the Veteran that he was scheduled to attend a Board hearing at the RO pursuant to his request for such a hearing.  However, later in January 2013, the Veteran withdrew his request for a Board hearing and requested instead that his appeal be sent directly to the Board for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis of the right knee and for arthritis of the bilateral hips are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral ankle osteoarthritis is not attributable to service or to a service connected disability.

2.  For the duration of this appeal, the Veteran's service-connected left knee arthritis has been manifested by some limitation of extension with pain; there is no objective finding of instability, subluxation or compensable limitation of flexion.  Remaining functional extension is less than 15 degrees. 


CONCLUSIONS OF LAW

1.  Bilateral ankle osteoarthritis was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for a rating higher than 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal regarding an increased rating for service-connected left knee arthritis, the appellant was provided with initial notice of the VCAA in December 2007, which was prior to the March 2008 decision on appeal.  As far as the claim for service connection for arthritis of the bilateral ankles, the Veteran was provided with initial notice of the VCAA in April 2009, which was prior to the August 2009 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied with respect to these claims.  

VA has fulfilled its duty to notify the appellant in this case.  In the December 2007 and April 2009 letters, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claims being decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 471 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims being decided herein, the Board finds that the appellant is not prejudiced by a decision as the Veteran was provided with notice of the disability rating and effective date elements in the December 2007 and April 2009 letters.

The Board also finds that all necessary assistance has been provided to the appellant with respect to the claims being decided herein.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate these claims, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  In regard to VA examinations, the Veteran was afforded pertinent VA examinations in January 2008 and July 2009.  The examiners provided sufficient detail for the Board to make a decision and their reports are deemed adequate with respect to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The appellant was also provided with the opportunity to attend a Board Hearing which he initially requested, but later withdrew. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claims being decided herein and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records do not show complaints or treatment for ankle problems.  They include a January 1946 separation examination report showing that the Veteran had no musculoskeletal defects other than the left knee.

With the exception of the Veteran's left knee, VA outpatient records from April 2000 to November 2007 are devoid of joint complaints or findings, to include the ankles.    

A November 2007 VA primary care outpatient record contains the Veteran's complaint that he was having a lot of trouble getting around recently.  He reported that he was very fearful of falling and was willing to accept a cane.  His left knee was noted to frequently give way.  He denied pain in his knees, but said he "[couldn't trust them]".  He reported that both legs get numb after sitting varying lengths of time depending on his chair, length seated, etc.  He did not specifically report any problems with his ankles.  He was diagnosed as having osteoarthritis of the left knee.  Films were ordered for the knees, spine, and right hip.

A November 2007 VA addendum note shows that the Veteran was informed by telephone that he had extensive osteoarthritis in his right hip, bilateral knees and lower back.  He expressed his surprise at this since he didn't have much pain.  

In a statement dated in November 2007, the Veteran filed a claim for an increased rating for his service-connected left knee disability.  He reported that he had become unsteady on his feet and was subject to falling.  

At a VA orthopedic examination in January 2008, the Veteran was noted to have no daily complaints of pain, radiation, weakness, stiffness, swelling, heat, redness or instability.  He said he felt that his knee gives way.  He denied locking, fatigability, decrease in endurance, or flare ups.  He also denied taking any medication.  He was noted to use a cane for ambulation secondary to a recent onset of falls and perceived instability.  There were no episodes of dislocation or subluxation and no inflammatory arthropathy.  The Veteran was noted to be a retired insurance adjuster with no limitations secondary to the knee.  There were also no periods of incapacitation.  On examination the only point of pain was at the end point with range of motion as noted.  There was no edema, effusion, instability, weakness, tenderness to palpation, redness, heat or abnormal movement.  Guarding was noted with passive range of motion.  Active range of motion revealed 115 degrees of flexion with pain at 115 degrees and no change with repetition.  Extension was minus five degrees and full with no mention of pain and no change with repetition.  Lateral collateral and medial collateral ligaments were intact with 30 degrees of flexion and varus valgus stress.  Cruciate ligaments were intact with Lachman maneuver.  Medial meniscus, lateral meniscus were intact with McMurray maneuver.  It was noted that there may have been a possible false negative secondary to crepitus.  Functionally, the Veteran walked with a slow gait and did not lift his feet completely in a normal fashion during ambulation.  He had no significant limitation on standing or walking other than the perceived instability.  The Veteran was diagnosed as having degenerative joint disease of the left knee; subjective instability without corroborative finding on exam.  The examiner remarked that this may be more secondary to abnormal gait in that the Veteran did not lift both feet off the floor completely with ambulation.

A February 2008 VA outpatient record shows that the Veteran telephoned the VAMC and requested an over-the-counter medication for his chronic left knee pain.

At a VA follow up appointment in April 2008, the Veteran said that he was having more problems from the waist down and had severe arthritis in his lumbosacral spine, hips, and knees as shown by x-ray.  He said he walked very slowly and did not completely pick up his heels.  He also said that after sitting a while he gets numb from the waist down and it takes him up to 2-3 minutes of walking slowing for the numbness to resolve.  He was diagnosed as having extensive arthritis in the lower extremities to include the lumbosacral spine, hips, and knees limiting his function on a daily basis.  

Bilateral ankle x-rays taken by VA in April 2008 revealed mild bilateral ankle osteoarthritis.

The Veteran reported at a VA primary care visit in October 2008 that things had completely changed since his last visit.  He reported that he was unable to touch the ground when getting out of a vehicle due to his inability to straighten out his knees.  He said he "stiffens up" when sitting for any length of time and it takes him a long while to get going.  He said it was difficult to bend his right leg to put on his right shoe and sock.  He was assessed as having severe osteoarthritis with chronic pain and limited mobility.

A November 2008 VA orthopedic general consult record notes that the Veteran had a six month plus history of bilateral knee pain.  It also notes that he had mild pain in both ankles and was noted to be pain free at rest.  His knees were reportedly the most bothersome and he had difficulty with full extension making it difficult for him to get out of his car.  He reported that his ankles were minimally bothersome and at times were asymptomatic.  He also reported that his knees buckled on occasion causing him to nearly fall.  His diagnoses included severe bilateral knee osteoarthritis and mild osteoarthritis bilateral ankles.  The examiner reported that the Veteran's knees were by far the most symptomatic.  He also said that his ankles were only occasionally bothersome.  The Veteran at that time received knee injections of Kenalog, 40milligrams, and lidocaine, 2milliliters.  

The Veteran reported in a notice of disagreement dated in November 2008 that he was unable to walk without the use of a cane and received cortisone shots in his knee.  He said his walking and standing were severely restricted.  He added that he had been given two knee braces to wear. 

A December 2008 VA outpatient record shows that the knee injections resolved the Veteran's knee pain.

In a statement dated in February 2009, the Veteran said that VA outpatient records show that he had to have cortisone shots in his knees and that this is evidence of his worsening knee disability.

In March 2009, the Veteran filed a claim for service connection for arthritis of various joints, to include the right knee and ankles secondary to his service-connected left knee disability.  He enclosed a VA x-ray report dated in April 2008 showing that he had mild bilateral ankle osteoarthritis.

At a VA examination in July 2009, the Veteran reported that both knees occasionally swell, lock, and give way on him.  He said his knees were made worse by walking or standing more than 5 - 10 minutes and with prolonged sitting.  He said his knees feel better with rest.  He was noted to take glucosamine for his knees as well as an unknown anti-inflammatory.  On examination the knees had a moderate amount of swelling and crepitus.  There was also obvious bony hypertrophy.  The left knee had no areas of palpatory tenderness and there was no evidence of ligamentous laxity.  There was a negative McMurry's test.  The knee showed no increased warmth.  The Veteran was observed walking with a slow, somewhat shuffling gait in which his knees were kept in a somewhat flexed position.  Range of motion was from 10 to 110 degrees with pain at the end ranges of extension and flexion.  There was no change with repetition for either knee.  

As far as the ankles go, the Veteran reported at the July 2009 VA examination that they began bothering him over the previous two years.  The examiner remarked that osteoarthritis of the lower extremity joints is likely to be a common finding in people of that age group.  He went on to note that the Veteran's left knee injury would not be something that would accelerate this process.  He opined that the Veteran's bilateral ankle arthritis was not caused by or a result of his left knee injury.  

An October 2009 VA orthopedic outpatient record shows that the Veteran presented for repeat cortisone injections in his knees.  He said the last injections only lasted one month compared with previous injections that lasted for two months.  He was assessed as having severe bilateral knee osteoarthritis.  

In his substantive appeal dated in June 2010, the Veteran contended that his service-connected left knee disability was more than 10 percent disabling.  He reported that he had been given a walker, a commode chair and a tub chair because his knee condition has worsened to the point of him being unable to walk without the aid of his cane or walker.  He also reported that he has to take Tylenol for pain ever four hours.  He added that he cannot bend his knee when he gets up in the morning or at night after sitting for any length of time.  He said his knee pops and cracks and gives way at times.  


III.  Analysis

A.  Service Connection For Bilateral Ankle Arthritis

Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting, nor does the evidence show, that his bilateral ankle arthritis is the result of engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  
For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.3109a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  

As the Veteran's claim for service connection arthritis of the bilateral ankles was filed in February 2009, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  See 38 C.F.R. § 3.310 (2012).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

The Veteran's service treatment records do not show any complaints or treatment with respect to the ankles.  These records also show that the Veteran had no musculoskeletal defects at his January 1946 separation examination with the exception of the left knee.  

Despite VA outpatient records showing treatment as early as 2000 for various ailments, there is no evidence of ankle complaints or treatment prior to 2008.  In this regard, bilateral ankle x-rays taken by VA in April 2008 revealed mild bilateral ankle osteoarthritis.  Moreover, the Veteran reported at a VA examination in July2009 that his ankles began bothering him over the previous two years.  The absence of documented symptoms of bilateral ankle problems from the time of the Veteran's service separation in February 1946 until April 2008 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Though this finding is not determinative of the claim, it warrants consideration.  In short, as the weight of evidence does not show chronic bilateral ankle arthritis since service, or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Also, as bilateral ankle arthritis has not been shown within one year of service, service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 has likewise not been established

With respect to establishing service connection on a direct basis under 38 C.F.R. § 3.303(d) or as secondary to the Veteran's service-connected left knee disability under 38 C.F.R. § 3.310, the evidence is against the Veteran's claim.  The VA examiner in July 2009 negated a nexus between bilateral ankle osteoarthritis and service based on his review of the Veteran's claims file and examination of the Veteran.  Regarding on a direct basis, the examiner reported that the Veteran's ankles did not begin to bother him until the last two years and that osteoarthritis of the lower extremity joints was a common finding in people of the Veteran's age group.  As for secondary service connection, the examiner went on to report that the Veteran's left knee injury would not be something that would accelerate this process.  He concluded by stating that the Veteran's bilateral ankle arthritis was not caused by or a result of his left knee injury.  

As to the Veteran's statements that his postservice bilateral ankle osteoarthritis is related to service or secondary to his service-connected left knee disability, the Veteran is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran were competent to opine as to the etiology of his bilateral ankle osteoarthritis, the specific and reasoned opinion of the trained professional in July 2009 negating a nexus outweighs the Veteran's general lay assertion of a nexus.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims for service connection for osteoarthritis of the bilateral ankles, to include as secondary to service-connected left knee disability.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

B.  Increased Rating for Left Knee Arthritis

Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion for the specific joint involved. 

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion). 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  Also, with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.159.

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..."  VAOPGCPREC 23-97.  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Code 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under Code 5260 or Code 5261 need not be compensable but must at least meet the criteria for a zero percent rating.  VA's General Counsel further explained that, if a veteran has a disability rating under Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 

Discussion

The Veteran has been assigned a 10 percent evaluation under Code 5261 for limitation of extension with pain.  In order to warrant a higher evaluation there must be limitation of extension to 15 degrees of the functional equivalent thereof.  Separate evaluation could be assigned for compensable limitation of flexion, instability, or subluxation.  

Considering the evidence of record in light of the above-noted criteria, the Board finds that the Veteran's left knee disability is appropriately rated as 10 percent disabling under the limitation of extension code and does not warrant a higher evaluation, even when functional loss is considered due to symptoms such as pain. Actual limitation of motion findings show that the Veteran demonstrated full, minus five degrees of, extension at a VA examination in January 2008 and 10 degrees of extension at the July 2009 VA examination.  Pain was noted at the end ranges of motion at both examinations.  In continuing the 10 percent rating in August 2009, the RO noted that the evaluation took into consideration functional loss due to pain, weakened movement, incoordination, etc.  In this regard, additional findings in July 2009 revealed that there was no change in range of motion with repetition.  In short, there is no evidence at this time showing that the Veteran's left knee disability, as manifested by 110 degrees flexion and pain, is functionally equivalent to limitation of extension to 15 degrees.  Consideration has been given to the Veteran's report that his need for cortisone injections in his knees is evidence of his worsening knee disability.  Indeed, as noted above, findings on extension is shown to have worsened from full extension in January 2008 to 10 degrees extension in July 2009.  However, as explained above, in continuing the 10 percent rating, consideration has been given to the Veteran's actual limitation of extension of 10 degrees as well as functional loss due to pain, weakened movement, incoordination, etc.  

The Board also has considered the VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004, where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  This, however, does not apply to the Veteran's case given that he has not demonstrated limitation of flexion to a compensable degree or even to a degree of 0 percent.  38 C.F.R. § 4.71a, Code 5260.  Rather, he demonstrated flexion at the January 2008 VA examination to 115 degrees with pain at 115 degrees, and again to 115 degrees at the July 2009 VA examination with pain at the end ranges.  In order for him to meet the criteria for a 0 percent rating based on a strict adherence to the rating criteria, he would have to demonstrate limitation of flexion to 60 degrees.  A compensable, 10 percent rating, requires flexion to 45 degrees.  Id;VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  These criteria have not been demonstrated.

The evidence also does not support a separate rating under Code 5257 for recurrent left knee subluxation or lateral instability.  Although the Veteran has complained that his left knee periodically gives way and he uses a cane to aid in ambulation, there is no objective evidence of instability or of subluxation.  Rather, VA findings in January 2008 revealed no instability and no episodes of dislocation or subluxation.  The Veteran was diagnosed as having subjective instability without corroborative finding on exam.  While the Veteran is competent to report that he has giving way of the knee, the Board finds that the reported medical findings prepared by skilled professionals showing no instability are more probative and credible than his lay statements.  Thus, the evidence does not meet the criteria under Code 5257 for a compensable rating and therefore a separate rating under this code is not warranted.  38 C.F.R. § 4.71a.  VAOPGCPREC 9-98.

Regarding Code 5258, the Veteran does not have dislocation of semi-lunar cartilage nor is an analogous rating warranted under this code.  Moreover, in the absence of evidence of disability comparable to ankylosis or impairment of the tibia or fibula, Diagnostic Codes 5256 or 5262, respectively, are not applicable.

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for left knee osteoarthritis.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart, was appropriate.

Lastly, the Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated. 

The Board observes that, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether the application an extraschedular rating is for application. 

However, there is no showing of an exceptional or unusual disability picture that would obviate the application of the regular rating criteria in this case.  The Veteran's left knee arthritis is productive of impairment, but not in any way that is not addressed by applying the established rating criteria. 

In other words, the level of disability and symptomatology are adequately contemplated by the applicable schedular criteria and, therefore, they are not inadequate for rating purposes in this case.  Moreover, the Veteran was noted at the January 2008 VA examination to be a retired insurance adjuster with no limitations secondary to the knee.  Thus, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2012) is not warranted.


ORDER

Entitlement to service connection for arthritis, bilateral ankles, is denied.

Evaluation of a rating higher than 10 percent for arthritis, left knee, is denied.


REMAND

A November 2008 VA orthopedic general consult record notes that the Veteran had a six month plus history of bilateral knee pain.  Although this is the first postservice documented evidence of arthritis with respect to the Veteran's right knee, he reported to a VA examiner in July 2009 that his knees began bothering him in the late 1980s or early 1990s.  He denied any knee pain prior to this.  

As noted, the Veteran is service-connected for a left knee disability.  In July 2009, he was afforded a VA examination at which time an opinion was obtained on a secondary basis regarding a possible nexus between his right knee arthritis and service-connected left knee arthritis.  Unfortunately, the examination report does not contain an opinion on a direct service connection basis; that is, whether the Veteran's right knee arthritis is directly related to service.  Such an opinion is essential in the adjudication of this appeal when considering the Veteran's inservice complaints of right knee pain.  In this regard, the Veteran's service treatment records include an August 1943 record reflecting complaints of "knee pain".  These records also show that he was seen specifically for complaints of right knee pain in March 1944 and November 1945.  With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Veteran must be afforded a new examination that adequately addresses the Veteran's claim for service connection for knee arthritis on a direct service connection basis.  38 C.F.R. § 3.303.

The Board also finds that further development is required regarding the claim for service connection for arthritis of the hips on a secondary basis.  The Veteran recently underwent a VA examination for his hip condition in August 2010.  In addressing the question of whether the Veteran's degenerative hip arthritis was caused by or aggravated by his service-connected left knee disability, the examiner remarked that although it was a widely circulated opinion among both physicians and the general public, he knew of no scientific evidence that supports or denies this theory of causation.  He concluded by stating that he could not resolve the opinion without resorting to speculation.  

In light of the fact that VA was able to secure a VA medical opinion adequately addressing the likelihood of a nexus between the Veteran's service-connected left knee disability and arthritis of other joints, namely the right knee and bilateral hips, another attempt should be made to obtain such an opinion with respect to his right hip arthritis.  38 C.F.R. § 3.310.  See Barr, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA orthopedic examination for the purpose of obtaining an opinion as to the nature and etiology of his osteoarthritis of the right knee and both hips.  The examiner should review the Veteran's claims file, to include his service treatment records showing treatment for complaints of right knee pain, and opine as to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's right knee arthritis was caused by service and/or caused or aggravated (i.e., chronically worsened) by his service-connected arthritis of the left knee.  The examiner should similarly opine as to whether it is at least as likely as not that the Veteran's arthritis of the hips was caused by service and/or caused or aggravated by his service-connected arthritis of the left knee.  If aggravation is found, the examiner should identify the baseline level of severity of that disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A complete rationale should accompany the opinions provided.  If an opinion cannot be entered without result to speculation, it should be indicated whether there is evidence that could be obtained which would result in pertinent findings.

2.  Thereafter, the RO/AMC should readjudicate the claims for entitlement to service connection for arthritis of the right knee and hips, to include as secondary to the service-connected left knee disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


